DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1, 6, and 14, in the response filed February 3, 2022, have been entered.
Claims 1-15 are currently pending in the above identified application.
Claim 15 has been withdrawn as being directed towards the non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0246798 to Reneker in view of WO 2015/100088 to Kipke.
Regarding claims 1-14, Reneker teaches a nonwoven fiber assembly comprising one or more fibers (population of fibers) made primarily of an elastomeric polymer (second polymer) on the surface and an interior having fibers of increasing hydrophilic polymer (first polymer) present that approach and include 100 percent (Reneker, abstract, para 0063, 0071, 0073, 0049, 0052), reading on fibers (first spunmelt fiber) containing the elastomeric polymer (second polymer) and the hydrophilic polymer (first polymer) with a first polymer content up to 100% by weight and overlapping with the claimed range of the fiber (first spunmelt fiber) comprising 20% to 80% of the hydrophilic polymer (first polymer) (claim 1).  As more the one component is present, the nonwoven fiber assembly reads on a composite nonwoven fabric.  Reneker teaches the hydrophilic polymers include poly(ethyleneoxide) (claim 8-9) and polyurethane copolymers (claim 7) (Id., para 0064), reading on a first polymer that is a hydrophilic thermoplastic polymer comprising hydrophilic segments and being a thermoplastic polyurethane polymer (claim 7) having hydrophilic segments comprising polyalkylene oxide (claim 8), specifically polyethylene oxide (polyethylene glycol) (claim 9).  Reneker teaches the elastomeric polymer being polyurethane, polyesters, and copolymers thereof (Id., para 0065, 0075).  Reneker distinguishes between elastomeric polyurethane and hydrophilic polyurethane (Id., para 0075), thereby reading on the elastomeric polyurethane (second polymer) being a hydrophobic thermoplastic elastomer and being a polyester-based thermoplastic polyurethane resin (claim 6, 14).  Reneker teaches the elastomeric component providing mechanical strength (Id., para 0065).
Reneker teaches the fibers being made by a variety of methods including electrospinning and melt spinning (Reneker, para 0085-0086, 0050), reading on the fibers being melt spun.  Additionally, the limitation “spunmelt fibers” is a method limitation and does not determine the patentability of the product, unless the process produces a structural difference in the product formed.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because the prior art discloses fibers formed of hydrophilic polyurethane and elastomeric polyurethane as well as the formation of the fibers using melt spinning methodology.
While the reference does not specifically teach the claimed range of the spunmelt fiber comprising 20% to 80% (w/w), inclusive (claim 1), specifically 45% to 55% (w/w), inclusive (claim 2) of the hydrophilic polymer (first polymer), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the amount of the hydrophilic polymer (first polymer) and the elastomeric polymer (second polymer), such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Reneker is silent with regards to the amount of the poly(ethylene oxide) (hydrophilic segment) in the hydrophilic polymer.
However, Kipke teaches a nonwoven fabric comprising fibers of an aliphatic polyether thermoplastic polyurethane polymer having at least 80% (w/w) polyalkylene oxide, including polyethylene oxide or polypropylene oxide (hydrophilic segment) (Kipke, abstract, para 0006).  Kipke teaches the thermoplastic polyurethane being highly water-absorbent (hydrophilic) (Id., para 0006) and teaches the fabric being soft, compliant, having excellent moisture-absorbent properties and maintains its structural integrity when hydrated (Id., para 0005).  Kipke teaches the nonwoven being used in dressing a wound (Id., para 0050).  Kipke teaches the use of staple fibers entangled with fibers containing polyethylene oxide containing polymer (hydrophilic polymer) (intermixed and entangled) to reduce or prevent film formation of the polymer in the resulting nonwoven fabric and providing strength and support for the fabric when the fibers are hydrated with an aqueous liquid (Id., abstract, para 0039).  The prior art combination teaches the staple fibers being about 25%, about 30% or about 40% by weight of the composite nonwoven (Id., para 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of Reneker, wherein the hydrophilic polyurethane is the polyurethane of Kipke, motivated by the desire of using conventionally known polyurethane material capable of being formed into fibers and used in absorbent nonwoven product such as wound dressing and having hydrophilic properties and motivated by the desire to form soft, compliant nonwoven fabrics having absorbent properties that maintain its structural integrity when hydrated. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven fiber assembly of the prior art combination, wherein the nonwoven comprises staple fiber entangled with the composite fibers as taught by Kipke, motivated by the desire of forming conventionally known nonwoven materials predictably suitable for use in wound dressings and by the desire to prevent film formation of the hydrophilic polyurethane polymer as well as to provide strength and support to the fabric when hydrated.  
While the reference does not specifically teach the claimed range of the hydrophilic polymer having 65% to 90 (w/w), inclusive, hydrophilic segments, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the amount of the hydrophilic polyethylene oxide segments, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.  
Regarding claims 3-5 and 14, the prior art combination teaches one or more fibers made primarily of an elastomeric polymer (second polymer) on the surface and an interior having fibers of increasing hydrophilic polymer (first polymer) present that approach and include 100 percent (Reneker, abstract, para 0063, 0071, 0073, 0049), reading on fibers containing the first polymer up to 100% by weight as well as the second polymer being up to 100% by weight.  The prior art combination teaches the elastomeric component provide mechanical strength and ability to conform to stretching skin (Id., para 0065).  The prior art combination teaches an adhesive polymer forming the surface (Id., para 0075), indicating the amount of adhesive polymer in the interior being minimal and formed of the hydrophilic polymer (first polymer) and elastomeric polymer (second polymer).  The prior art combination teaches the nonwoven fiber assembly comprising a plurality of fibers, wherein different fibers, individually or in combination supply each component (Id., para 0049), reading on the nonwoven containing a second spunmelt fiber comprising the elastomeric polymer (claim 5, 14) as well as the population of spunmelt fibers being up to 100% of the first spunmelt fiber (claim 4).    While the reference does not specifically teach the claimed range of the spunmelt fiber comprising 40% to 80% (w/w), inclusive of the elastomeric polymer (second polymer) (claim 3) and the population of fibers comprising 20% to 100% (w/w), inclusive, of the first spunmelt polymer (claim 4, 14), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the amount of the hydrophilic polymer (first polymer) and the elastomeric polymer (second polymer), such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art as well as the adjust and vary the property and functionality of the nonwoven fiber assembly, such as the mechanical strength and ability to conform to stretching skin.
Regarding claims 10-11, Reneker teaches the fiber assembly forming a medical dressing as well as sponge, diaper, hygiene products, and absorbent towels (article, claim 10) (Reneker, para 0052, 0070) and the composite fiber being spun in sequential layers to provide a suitable fibrous mat (Id., para 0063, 0079), reading on a plurality of layers (claim 11).
Regarding claims 12-13, the prior art combination teaches the fibers forming a medical dressing applied at a coating level of 0.1 to about 100 g/m2 formed in sequential layers (Reneker, para 0055, 0057-0058, 0063, 0079), reading on the article having a basis weight of 0.1 to 100 g/m2.  As there are multiple layers, one layer reads on the article comprising a sheet of fibers necessarily having a first major surface and a second major surface opposite the first major surface that is bonded on the first major surface to the composite nonwoven fabric formed of the other layers of fibers (claim 13).  While the reference does not specifically teach the claimed range of about 20 to 200 g/m2 (claim 12), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the basis weight, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive. 
Applicant argues that one having ordinary skill in the art and in possession of Reneker would have no proper motivation to add staple fibers to the nonwoven mats of as there is no expressed need in Reneker that such staple fibers would be expected to solve, for example, the nonwoven mats of Reneker already have the capacity to absorb liquids while maintaining a suitable degree of mechanical strength.  Examiner respectfully disagrees.  Kipke teaches the use of staple fibers entangled with fibers containing polyethylene oxide (PEO) containing polymer to reduce or prevent film formation of the polymer in the resulting nonwoven fabric and providing strength and support for the fabric when the fibers are hydrated with an aqueous liquid.  Reneker teaches the use of hydrophilic polymers including PEO and polyurethane copolymer.  Therefore, one of ordinary skill in the art before the effective filing date would have been motivated to incorporate staple fiber into the nonwoven of Reneker, in order to reduce or prevent film formation of the PEO polymer as well as provide strength and support for the fabric when the fibers are hydrated.
Applicant argues that the major thrust of Reneker is toward electrospinning of fibers, which does not appear conducive to having staple fiber intermixed and entangled with the population of spunmelt fibers as in claim 1.  Examiner respectfully disagrees.  Reneker explicitly teaches that the fibers of the invention can be fabricated according to a variety of methods known in the art including electrospinning and melt spinning (Reneker, para 0085), encompassing methodologies outside of just electrospun, as Applicant appears to be arguing.   Additionally, one of ordinary skill in the art before the effective filing date would have been capable of forming a nonwoven with electrospun fiber and staple fibers intermixed and entangled, such as by blowing or laying down staple fibers simultaneously with the electrospun fibers.
Examiner maintains the rejections detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   WO 2006/049664 teaches electrospun fiber combined with coarse cellulose fiber as well as coarse nylon staple fibers.  WO 2015/034799 teaches nonwoven web including staples fibers, electrospun fibers, and combination thereof.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/               Examiner, Art Unit 1789